

Exhibit 10.9A



Amendment dated October 8, 2014, to Employment Agreement, dated as of July 19,
2013,
between Michael J. Luisi and the Company




Reference is made to the letter agreement, dated July 19, 2013, between you and
World Wrestling Entertainment, Inc. (“WWE”). For good and valuable
consideration, the letter agreement is hereby amended effective this 8th day
October, 2014, as follows:


Sections 1(c), 1(d) and 1(e) and the words “, and the full Studio Incentive
Bonus Payout for the calendar year in which the Termination Period ends and any
prior calendar if not yet paid” at the end of Section 3(a) shall be deleted in
their entirety. In lieu thereof, the following shall be inserted:


“(c) Studio Incentive Bonus Payment Percentages.


Notwithstanding Section 3(a) but subject to Sections 3(b) and 3(c) (as modified
by the last sentence of this Section 1(c)), in addition to any WWE Management
Incentive Program bonus payable as contemplated in Section 1(a), in respect of
each full or partial calendar year of your employment and in respect of the
first two full calendar years thereafter, beginning calendar 2014, you shall be
entitled to a bonus (an “Annual Bonus”) equal to ten percent (10%) of Studios’
portion of the “Ultimate Margin” of all films acquired, co-acquired, financed,
co-financed, produced or co-produced by Studios for which principal photography
was completed during your employment (“Covered Films”) and which were released
in the immediately preceding calendar year if, and only if, the Ultimate Margin
is equal to, or exceeds, ten percent (10%) of the Ultimate Profit for such
calendar year. For purposes of the foregoing, (x) the “Ultimate Profit” shall be
all profit forecasted over ten years for the Covered Films released in such
calendar year (as of 12/31) including, without limitation, at least fifty
percent (50%) of all revenues generated from all ancillary exploitation of the
films (e.g. consumer products, games, partnership sales and partnerships, etc.)
as determined in good faith by the Company; and (y) “Ultimate Margin” shall be
the Ultimate Profit for all Covered Films released in a calendar year less the
actual Studios S,G&A for that calendar year (such S,G&A in the case of
calculations of the Annual Bonus following the termination of your employment,
to include only S,G&A allocable to Covered Films for the applicable calendar
year with such allocable S,G&A, for these purposes, to be an amount equal to
22.5% of the net Studios investment in the Covered Films for the applicable
calendar year but in no event more than 100% of the actual Studios S, G &A in
the calendar year for which the Annual Bonus is being calculated). By way of
example, if the Ultimate Profit in a calendar year is $5M and the S,G &A for
such year is $4M, the Ultimate Margin for that year would be $1M. Since the
Ultimate Margin would be 20% of the Ultimate Profit for such calendar year, the
Studio Incentive Bonus would be payable for that year in the amount of $100k.
For a period of ten (10) years after the year for which it is paid (and
irrespective of whether or not you are then employed by the Company), each
Annual Bonus shall be recalculated at the end of each such year using the then
current Ultimate Profit of all films included in the applicable Annual Bonus,
and an applicable payment shall be made by the Company (for any increase in the
size of the Annual Bonus) or by you (as an offset to amounts otherwise payable
to you or by an actual payment by you) for any decrease (including any decrease
to zero) in the size of the Annual Bonus being recalculated, as the case may be
(each payment made pursuant to this sentence is referred to herein as a
“Subsequent Adjustment”). All calculations to be made hereunder shall be
consistent with the Company’s financial statements and prepared in accordance
with GAAP except that each Subsequent Adjustment shall also change the S,G&A for
purposes hereof for the year for which the adjustment is made rather than the
year in which the adjustment is made. In case of a termination of your
employment (A) by you under clauses (i) – (iv) of Section 3(c), you shall be
entitled to all Annual Bonuses and recalculations provided for in this Section
1(c); (B) for any other termination by you under Section 3(c), you shall be
entitled to an Annual Bonus (if not previously paid) in respect of any full
calendar year occurring prior to such termination and there shall be no further
Annual Bonuses or recalculations under this Section 1(c); and (C) for any
termination of your employment by the Company under Section 3(b), there shall
not be any Annual Bonuses or recalculations thereafter.
  
If the foregoing correctly conveys our agreement to amend your letter agreement,
please sign and return a copy of this letter whereupon it will constitute a
legally binding amendment to the letter agreement. As so amended, the letter
agreement shall remain in full force and effect.









--------------------------------------------------------------------------------



        



  Very truly yours,

 
  WORLD WRESTLING ENTERTAINMENT, INC.
 
By:
/s/ Sean Cleary
 
 
Sean Cleary
SVP, Human Resources







Agreed:


 
/s/ Michael J. Luisi    
Michael J. Luisi






